ORDER ON PETITION FOR REHEARING
Goolsby, Judge:
This matter is before the court upon a petition for rehearing filed by the appellant Brandon E. Ariail. After careful consideration of the petition, we are unable to discover any material fact or principle of law that has been overlooked or disregarded in affirming the judgment below as it related to Mrs. Ariail’s requests for legal separation, child custody, and attorney fees. Several of the grounds on which Mrs. Ariail bases her petition, however, warrant particular attention.
1. Mrs. Ariail contends we must treat the action as one for separate maintenance because the parties in the Statement of the Case, as approved by the trial judge, stipulated the action was one “for separate maintenance.”
*491It is true the parties in the Statement of the Case characterized the action as one “for separate maintenance;” however, this court is not bound by the parties’ stipulated characterization of the action, especially where the record clearly reflects the action was for a different purpose. See Forbes v. Kingan & Co., 174 S. C. 24, 176 S. E. 880 (1934) (a stipulation of fact made in a transcript of record that is not sustained by the record is not conclusive).
By her amended petition, Mrs. Ariail sought “a legal separation from the [Respondent,” “reasonable alimony,” and other relief.
Mrs. Ariail, however, withdrew her request for alimony and therefore any right to be awarded separate maintenance. See 41 Am. Jur. (2d) Husband and Wife § 387 at 324 (1968) (separate maintenance is for the support of a spouse while the marriage relationship continues and the term “alimony” in its broadest sense means “maintenance which a court decrees in favor of a spouse”); CODE OF LAWS OF SOUTH CAROLINA § 20-3-140 (1976) (statute authorizing an award of alimony in separate maintenance action).
We properly treated the action, therefore, as one in which Mrs. Ariail sought a “legal separation, custody of the parties’ children, child support, and attorney fees” and not as an action in which she also sought “separate maintenance.”
2. Mrs. Ariail also contends “[i]n the usage prevalent in South Carolina the term ‘legal separation’ is not a synonym for divorce a mensa et thoro, but rather ‘the term is a generic one, without any specific definition, which is rather loosely applied to various situations where the husband and wife are living apart, at least temporarily, under some sanction of contract or law.’ ” In support of her contention, she cites the concurring opinion of Brewer v. Brewer, 242 S. C. 9, 20, 129 S. E. (2d) 736, 741-42 (1963) (Bussey, J., concurring). The concurring opinion of Mr. Justice Bussey, however, supports the result we reached.
Mr. Justice Bussey explained in his concurring opinion that courts of equity in South Carolina have from the early days ordered separate support and maintenance and, “whenever the issue has been squarely raised, have declared that no court in this state had the power to grant a divorce a mensa et thoro.” 242 S. C. at 21, 129 S. E. (2d) at 742. He also pointed out, in a quote from American Jurisprudence, that *492separate maintenance proceedings are distinguished from a divorce a mensa et thoro. Id.
This is a case where the issue of whether a family court has power to grant a limited divorce, though not raised by the parties, was presented because Mrs. Ariail, who did not live apart from her husband but within the same house with him, expressly asked for a “legal separation.”
Clearly, her action was for a limited divorce and not for an absolute divorce. A divorce is either limited or absolute. There is no “in-between divorce.” See 24 Am. Jur. (2d) Divorce and Separation § 1 at 191 (1983) (“There are two types of divorce — absolute and limited.”).
3. Mrs. Ariail next contends this court in Brewington v. Brewington, 280 S. C. 502, 313 S. E. (2d) 53 (Ct. App. 1984), “stated that the courts of this State have jurisdiction to award a legal separation.”
Brewington involved an action for a legal separation, separate support and maintenance, an equitable distribution of marital property, unpaid support, and attorney fees. In that case, we distinguished an action for legal separation from an action for an absolute divorce and we held the family court had subject matter jurisdiction “of the action.” 280 S. C. at 506, 313 S. E. (2d) at 55.
Unquestionably, the family court had subject matter jurisdiction “of the action” since the parties in that case, unlike the parties here, had lived apart many years and the wife sought separate support and maintenance from her husband and an equitable division of the parties’ marital property. Brewer v. Brewer, 242 S. C. at 21, 129 S. E. (2d) at 742 (“From early days, courts of equity in this state have, in proper cases, ordered separate support and mainte-nance____” (Bussey, J., concurring)); see 1 R. CHASTAIN, THE LAW OF DOMESTIC RELATIONS IN SOUTH CAROLINA at 51 (1986) (courts of equity in South Carolina have jurisdiction to award alimony in actions between married persons; 41 Am. Jur. (2d) Husband and Wife § 388 at 324-25 (1968) (a court of equity has inherent jurisdiction to entertain an action for alimony, support, maintenance, or separate maintenance independent of any suit for divorce or separation); cf. Brown v. Brown, 295 S. C. 354, 368 S. E. (2d) 475 (Ct. App. 1988) (family court has subject matter juris*493diction to apportion marital property incident to a divorce a vinculo matrimonii, an action for separate support and maintenance, a proceeding to dispose of marital property after a prior decree of dissolution of a marriage by a court which lacked personal jurisdiction over the other spouse or which lacked jurisdiction to dispose of the property, or incident to other marital litigation between the parties).
We did not hold in Brewington, as Mrs. Ariail seems to suggest, that a family court has the power to award a legal separation or limited divorce in the absence of a statute or constitutional provision.
We again affirm, then, the family court’s denial of Mrs. Ariail’s request for a legal separation, but for a reason different from that given by the family court. See S. C. Sup. Ct. R. 4, § 8 (the court may sustain any ruling, order, or judgment on any ground appearing in the record).
Accordingly, the petition for rehearing is
Denied.
Gardner and Cureton, JJ., concur.